Citation Nr: 1608062	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to November 1954.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1987 Board decision denied service connection for hypertension based on the findings that hypertension was not present during service, nor was the
presence of hypertension demonstrated subsequent to service.  

2.  The evidence received since the August 1987 Board decision is new and raises a possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1987 Board decision that denied service connection for hypertension is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for hypertension.  An August 1987 Board decision denied the Veteran's claim of service connection for hypertension based on findings that hypertension was not present during service, nor was the presence of hypertension demonstrated subsequent to service.  The decision is final.  38 U.S.C.A. § 7104.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

Since August 1987, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for hypertension.  Specifically, VA treatment records beginning in March 2010 noted a history of hypertension.

The absence of evidence of a current disability was one of the elements of service connection upon which the prior denial was based.  The VA treatment records identified above relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claims.  This evidence is therefore material and sufficient to reopen the previously-denied claim.  Shade.  Accordingly, the Board reopens the Veteran's claims of entitlement to service connection for hypertension for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The Veteran's claim for service connection for hypertension is reopened, and, to this extent only, the appeal is granted.  


REMAND

An October 1988 letter from the Social Security Administration (SSA) showed the Veteran was in receipt of disability benefits.  The SSA records have not been associated with the claims file.  Therefore, a remand is required in order to obtain these records.

Additionally, the January 2012 rating decision and September 2013 Statement of the Case (SOC) indicate treatment records from VA Tennessee Valley Health Care System from August 1995 to December 2011 were considered.  However, the earliest VA Tennessee Valley Health Care System treatment record contained in the claims file are from October 2005.  Treatment records from VA Tennessee Valley Health Care System from August 1995 to October 2005 should be obtained.  The RO should also ask the Veteran to identify any additional, pertinent medical treatment that he has received for hypertension and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  Associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his hypertension.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file, to specifically include treatment records from VA Tennessee Valley Health Care System from August 1995 to October 2005. Any negative response should be in writing and associated with the claims file.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of hypertension.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his hypertension.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  The examiner is requested to opine as to the following: 

a. whether it is at least as likely as not that the Veteran's hypertension is related to service or had its onset during service.

b. whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated (increased in severity) by his service-connected kyphosis of the thoracic spine and/or degenerative joint disease of the thoracolumbar spine, to include medications used to treat these back conditions.

5.  After completing any additional development deemed necessary, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


